DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application. Claims 1-7, 9 and 11-13 have been examined on the merits. Claims 8 and 14-20 have been withdrawn by the applicant in Applicant’s Response, filed 07/27/2022.
The examiner believes that claim 10 is not drawn to the embodiment selected by the applicant since it contains the limitation of “wherein the power cabinet is positioned between the first cabinet array and the second cabinet array” which is mutually exclusive to the feature of “the first cabinet array being between the power supply and the second cabinet array” belonging to the elected species as discussed in the Restriction/Election Requirement filed 06/09/2022, see pp. 2-3. The examiner believes that the elected species (Species VI) as depicted in figs. 9-12 of applicant’s drawings does not disclose the limitations of claim 11. For these reasons, claim 10 has not been examined on the merits and has been withdrawn from consideration.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010399430.0, filed on 05/12/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second air-conditioning external unit is positioned outside the container body". Claim 4 depends on claim 3 which includes the limitation “the second air-conditioning device is positioned in the container body”. Claim 4 also discloses “wherein the second air-conditioning device comprises a second air-conditioning internal unit and a second air-conditioning external unit” which appears to mean that the second air-conditioning external unit is a component of the second air-conditioning device. The examiner believes that the indicated limitation of claim 4 is a contradiction of the limitation in claim 3 since the second air-conditioning device cannot be located entirely inside the container body while also having one of its components located outside the container body. It is indefinite as to whether the second air-conditioning device is positioned entirely inside the container body or only partially positioned within the container body. For examination purposes, the limitation " the second air-conditioning device is positioned in the container body " in claim 3 is being interpreted to mean “the second air-conditioning device is positioned at least partially in the container body” in order to eliminate the conflict with the limitations of claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2014/0298839 (referred to as Nagamatsu).
Regarding claim 1, Nagamatsu discloses a containerized data system (system as disclosed in at least figs. 1-2), comprising: 
a container body (body containing internal components as disclosed in fig. 2 and annotated fig. 1) 
defining a cold aisle connection space (cold aisles 6. See fig. 2) 
and a hot aisle connection space (hot aisle 7. See fig. 2); 
a first cabinet array (one of IT device cabinet arrays 5. See fig. 1 and annotated fig. 1), 
positioned in the container body (see fig. 2 and annotated fig. 1), 
and defining a first air intake area (see annotated fig. 1) 
and a first heat dissipation area (see annotated fig. 1), 
the first air intake area communicating with the cold aisle connection space (see annotated fig. 1), 
the first heat dissipation area communicating with the hot aisle connection space (see annotated fig. 1); 
and a second cabinet array (another of IT device cabinet arrays 5. See fig. 1 and annotated fig. 1), 
positioned in the container body (see annotated fig. 1) 
and spaced apart from the first cabinet array (see annotated fig. 1), 
the second cabinet array defining a second air intake area (see annotated fig. 1) 
and a second heat dissipation area (see annotated fig. 1), 
the second air intake area communicating with the cold aisle connection space (see annotated fig. 1), 
the second dissipation area communicating with the hot aisle connection space (see annotated fig. 1); 
a plurality of first air-conditioning devices (air conditioning devices 4. Figs. 1-2 discloses there being multiple air conditioning devices 4), 
which are arranged outside the container body (see annotated fig. 1), 
each first air-conditioning device defining an air inlet (fig. 2 and para. 48 discloses air entering air conditioning device 4 in order for the air to be cooled or dehumidified) 
communicating with the hot aisle connection space (fig. 2 discloses air conditioning device 4 intaking air from hot aisle 7) 
to collect the hot air flow in the container body (see fig. 2 and para. 48) 
and an air outlet (see annotated fig. 1) 
communicating with the cold aisle connection space (the outlet of air conditioning device 4 communicates with cold aisle 6 via the space above slab 11) 
to convey the cold air flow to the container body (see fig. 2).
Regarding claim 9, Nagamatsu discloses the invention of claim 1 and Nagamatsu further discloses wherein the containerized data system further comprises a power cabinet (power supply as disclosed in para. 29) for providing electrical energy (see para. 29) to the first cabinet array (see para. 29) and the second cabinet array (see para. 29).
Regarding claim 11, Nagamatsu discloses the invention of claim 9 and Nagamatsu further discloses wherein the power cabinet is positioned at a side of the first cabinet array (para. 29 discloses the power supply being positioned at the bottom side of the first cabinet array) away from the second cabinet array (para. 29 discloses the power supply being spaced away from the second cabinet array by at least double floor 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu as applied to claim 1 above, and further in view of US 2018/0066859 (referred to as Nguyen).
Regarding claim 2, Nagamatsu discloses the invention of claim 1 and Nagamatsu further discloses wherein the first cabinet array comprises a plurality of first server cabinets (fig. 1 and annotated fig. 1 disclose the cabinet arrays 5 having multiple cabinets), the second cabinet array comprises a plurality of second server cabinets (fig. 1 and annotated fig. 1 disclose the cabinet arrays 5 having multiple cabinets), a depth h of each of the plurality of first server cabinet (see at least figs. 1-2) and a depth H of each of the plurality of second server cabinet (see at least figs. 1-2).
Nagamatsu does not explicitly disclose a configuration of the depth of the two different cabinet arrays in which the depth of the first cabinet array is less than the depth of the second cabinet array.
However, Nguyen does disclose a configuration of the depth of the two different cabinet arrays (two server cabinet arrays as disclosed in fig. 2 and para. 24) in which the depth of the first cabinet array is less than the depth of the second cabinet array (para. 24 discloses that server cabinets within a containment system may have different depths in order to accommodate differently sized electrical components).
Nagamatsu and Nguyen are considered analogous to the claimed invention because they both are in the field of air conditioning for server containers. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the first array of server cabinets of Nagamatsu to be smaller in depth in order to securely accommodate the dimensions of smaller servers which may be disposed within the cabinets (Nguyen: para. 24).
Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu in view of Nguyen as applied to claim 2 above, and further in view of US 2016/0057893 (referred to as Tabe).
Regarding claim 3, Nagamatsu in view of Nguyen discloses the invention of claim 2 but Nagamatsu does not disclose wherein the containerized data system further comprises a second air-conditioning device, the second air-conditioning device is positioned in the container body and is located at a side of the second cabinet array.
However, Tabe does disclose a containerized data system comprises an additional air-conditioning device (air conditioning system formed from outdoor units 6a-6d and indoor units 7a-7d. See paras. 30 and 39), the air-conditioning device is positioned in a container body (at least figs. 1-2 discloses indoor units 7a-7d of the air conditioning system being on the interior of a container body. See para. 23. The examiner is interpreting the limitation “the second air-conditioning device is positioned in the container body” to mean “the second air-conditioning device is positioned at least partially in the container body” as discussed in the Rejections 35 U.S.C. 112 section above) and is located at a side of a cabinet array (figs. 1-2 disclose indoor units 7a-7d of the air conditioning system being located to the side of a cabinet array formed from racks 3).
Nagamatsu and Tabe are considered analogous to the claimed invention because they both are in the field of air conditioning for server containers. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the server cooling system of Nagamatsu to include the air conditioning system of Tabe in order to increase the cooling ability of container-type data centers (Tabe: para. 11).
Regarding claim 4, Nagamatsu in view of Nguyen and Tabe discloses the invention of claim 3 and the combination further discloses wherein the second air-conditioning device comprises a second air-conditioning internal unit (Tabe: indoor units 7a-7d) and a second air-conditioning external unit (Tabe: outdoor units 6a-6d), the second air-conditioning internal unit is positioned in the container body (Tabe: see figs. 1-2) and located at a side of the second cabinet array (Tabe: see figs. 1-2), the second air-conditioning external unit is positioned outside the container body (Tabe: see figs. 1-2) and communicates with the second air-conditioning internal unit to assist cooling (Tabe: see figs. 1-2 and para. 39).
Regarding claim 5, Nagamatsu in view of Nguyen and Tabe discloses the invention of claim 3 and the combination further discloses wherein the second cabinet array comprises at least two rows of the second server cabinets (Nagamatsu: see annotated fig. 1 and fig. 1), each row of the second server cabinets corresponds to a second air-conditioning device (Tabe: figs. 1-2 disclose indoor units 7a-7d of the air conditioning system corresponding to the end of an array of server cabinets).
Regarding claim 6, Nagamatsu in view of Nguyen and Tabe discloses the invention of claim 3 and the combination further discloses wherein an overhead area (Nagamatsu: area above the slab 11 as disclosed in fig. 1 and para. 48) is provided at a lower portion of the container body (Nagamatsu: see fig. 1), and the cold aisle connection space communicates with the overhead area (Nagamatsu: fig. 1 and para. 37 discloses cold air entering cold aisles 6 via floor opening portions 8a), an airflow channel (Nagamatsu: airflow channel defined by the space on the interior of the second cabinet array and the flow through the cabinet arrays) is provided between the adjacent two rows of the second server cabinets (Nagamatsu: see annotated fig. 1), the airflow channel communicates with the overhead area (Nagamatsu: the airflow channel communicates with the space above slab 11 via floor opening portion 8a. See fig. 2 and para. 37).
Regarding claim 7, Nagamatsu in view of Nguyen and Tabe discloses the invention of claim 6 and the combination further discloses wherein a blocking member (Nagamatsu: dividing wall 1. See para. 42) is provided in the container body (Nagamatsu: see fig. 2), the airflow channel is isolated from the hot aisle connection space (Nagamatsu: see para. 42) by the blocking member (Nagamatsu: annotated fig. 1 and para. 42 discloses dividing wall 1 dividing the hot aisles 7 and the cold aisles 6).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu as applied to claim 1 above, and further in view of US 2014/0240917 (referred to as Nicolai).
Regarding claim 12, Nagamatsu discloses the invention of claim 1 and Nagamatsu further discloses wherein the container body comprises a first container body (see at least figs. 1-2).
Nagamatsu does not explicitly disclose a second container body, the first container body and the second container body are positioned side by side and interconnected, the first container body and the second container body are provided with the first cabinet array and the second cabinet array.
However, Nicolai does disclose a second container body (see figs. 11a-11b. Para. 75 discloses there being two containers), a first container body and the second container body are positioned side by side (see figs. 11a-11b and para. 75) and interconnected (para. 75 discloses the two containers being interconnected), the first container body and the second container body are provided with a first cabinet array and a second cabinet array (when Nagamatsu is modified with Nicolai it would be obvious to have the same server configuration of Nagamatsu in the second container as evidenced by Nicolai having the identical server configuration in both containers as disclosed in figs. 11a-11b of Nicolai).
Nagamatsu and Nicolai are considered analogous to the claimed invention because they both are in the field of air conditioning for server containers. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the server container of Nagamatsu to include multiple and adjacent containers as is disclosed in Nicolai in order to allow for an expandable storage area for server cabinets (Nicolai: para. 75).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu in view of Nguyen as applied to claim 2 above, and further in view of US 2018/0124955 (referred to as Rogers).
Regarding claim 13, Nagamatsu in view of Nguyen discloses the invention of claim 2 and the combination further discloses wherein each of the plurality of first server cabinet is positioned perpendicular to a long side wall of the container body (fig. 1 discloses the first cabinet array being positioned perpendicular to the long side of a wall).
Nagamatsu does not explicitly disclose the second server cabinet being positioned parallel to the long side wall of the container body.
However, Rogers does disclose a second server cabinet being positioned parallel to a long side wall of a container body (at least fig. 7 discloses a server storage area with server cabinets arranged both parallel and perpendicular to the long side wall of storage area).
Nagamatsu and Rogers are considered analogous to the claimed invention because they both are in the field of air conditioning for server containers. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the cabinet arrays of Nagamatsu to be arranged parallel to the long side wall of the cabinet storage in a similar manner to the cabinet array arrangement of Rogers in order to use existing containers to house server arrays (Rogers: para. 89).

Annotated Figures

    PNG
    media_image1.png
    976
    1650
    media_image1.png
    Greyscale
Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 2 from Nagamatsu.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2011/0175499 (Zhao et al.) discloses a collection of different configurations of cold and hot aisles for server cabinet arrays;
US 2012/0037353 (Coors) discloses a server collection space with both a grouping of two rows of cabinets and a grouping of a single row of cabinets which form arrays;
US 2010/0190430 (Mao et al.) discloses multiple arrays of cabinets with air inlets from a floor plenum and cold/hot aisled separated by panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762       

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762